Citation Nr: 1731587	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-24 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (hereinafter OSA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training from March 1986 to August 1986 and active duty from September 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Jurisdiction of the Veteran's claims file is currently at the RO in Boston, Massachusetts. 


FINDING OF FACT

OSA was not manifest during service and is not attributable to service.


CONCLUSION OF LAW

OSA was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by an August 2011 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's hypertension claim. See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. § 3.159(c)(4) (2016).  The Veteran was afforded a VA afforded a VA diagnostic polysomnography in relation to his claim in June 2011.  The Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim. See Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection for OSA

The Veteran has appealed the denial of service connection for OSA. The Veteran's DD-214s show that the Veteran served in Southwest Asia, when he was ordered to active duty in support of Operation Desert Shield/Storm and served in Southwest Asia.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge from active duty, including that pertinent to service establishes that the injury or disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

If there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant. 38 U.S.C.A. § 517 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Evidence and Analysis

In a December 1990 service treatment record (STR), the Veteran reported that he did not have any trouble sleeping.  Otherwise, the Veteran's active STRs are silent as to any sleep-related complaints or treatments.  In October 1993 and May 1995, he completed a report of medical history.  On each occasion, he denied a history of frequent trouble sleeping.

In June 2011, the Veteran was afforded a VA diagnostic polysomnography.  He had been referred for evaluation for5 suspected obstructive sleep apnea.  The examiner reported that the Veteran's total arousal index was elevated at 31.0, noting that these arousals were primarily due to sleep disordered breathing with a respiratory arousal index of 16.3.  In the study report, the examiner provided impressions of mild to moderate OSA.  The Board finds this VA diagnostic polysomnography report competent and credible.  

A June 2012 lay statement from a friend of the Veteran stated that the Veteran's snoring has been stressful for the Veteran and herself.  The friend also stated that she had on occasion woken the Veteran during the night to let him know that he had been gasping for air or not breathing.  In closing, she stated that the Veteran did not have this problem prior to going to war and it was worsening. Moreover, she stated that "other health issues" have only added to the problem.

In August 2012, the Veteran submitted a statement.  In pertinent part, he reported he awoke choking or gasping for air in the course of nighttime sleep.  He also stated that he felt that his posttraumatic stress disorder (PTSD) "is the cause of [his] sleep apnea and anxiety."  This statement is silent as to any occurrences of sleep-related problems while the Veteran was in service.

A review of the Veteran's 2016 VA treatment records from 1995 to 2007 reveals that he complained of intermittent restlessness, problems staying asleep, and OSA on many occasions .  

In June 2017, the Veteran's representative submitted an appellant's brief.  In principle part, the representative argues that the Veteran is entitled to service connection for OSA on the bases of: (1) a presumption that the OSA was caused by service; (2) service connection for OSA on a secondary basis as proximately due to or the result of service-connected disease or injury; and (3) an inadequate VA examination that did not "adequately" assess the Veteran's "condition" prior to the RO's adjudication.  

Here, the evidence establishes a remote onset of OSA.  There is no proof of OSA during service and there is no proof of a relationship to service.  In fact, when reporting his history, he denied a history of frequent trouble sleeping in October 1993 and May 1995.  We also note that OSA is not a disorder within the classification of a Gulf War illness and OSA is not a presumptive disease.  38 U.S.C.A. §§ 1101, 1112.  To the extent that there is some possible argument of a relationship to a service connected disease or injury, to include PTSD, there is no proof a relationship (causation or aggravation) to any service connected disease or injury.  Here, the evidence is adequate and establishes that the etiology is obstructive rather than related to other physical illness or a psychiatric impairment.

We also note that the evidence is adequate and further examination is not needed.  The record establishes a valid diagnosis based upon testing and that testing established the etiology as an obstructive cause..  To the extent that there is lay assertion of a cause other than obstruction, the assertion is unsupported and there are no Jandreau type exceptions.

A Veteran seeking disability benefits must, in general, establish not only the existence of a disability, but also a nexus or connection between his or her service and the disability. See Shedden, 381 F.3d at 1167.  When considering the pertinent evidence of record, the Board finds that service connection for the Veteran's OSA is not warranted.  


ORDER

Entitlement to service connection for OSA is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


